Title: To John Adams from Richard Rush, 15 April 1815
From: Rush, Richard
To: Adams, John


				
					Dear sir.
					Washington April 15. 1815.
				
				Your valued favors of the 5th and 10th, have gratified, instructed, and consoled me. As far as I stand informed, the administration have never dreamed that the war, or the treaty of Ghent, diminished the nicest hair of our rights to the fisheries, as we have ever before enjoyed them. On the 10th of November 1814, the joint mission wrote to the British commissioners exactly as follows—“In answer to the declaration made by the British plenipotentiaries respecting the fisheries, the undersigned, refering to what passed in the conference of the 9th of August, can only state, that they are not authorised to bring into discussion any of the rights or liberties which the United states have heretofore enjoyed in relation thereto. From their nature, and from the peculiar character of the treaty of 1783 by which they were recognized, no further stipulation has been deemed necessary by the government of the United States to entitle them to the full enjoyment of all of them.” But fears have been entertained here, that some of the violent politicians of New England, (caring not so as they stabbed Mr Madison “if the wound went through their own hearts,”) would set the example of a different doctrine, and leave the rest of the nation to make out the case of its fisheries not merely single handed against Great Britain, but induce all New England finally to help her in the argument, as happened in the end with the case of impressment. This although it never could or ought to have led to any abandonment of any rights or priviledges on this important subject, might have lessened the zeal to move in their defence. The opinions from such writers as Richlieu, and from such men as Mr Lloyd, are calculated to dispel such discouraging apprehensions. It holds out the hope, that New England will be herself again. And let New England but will it, and in six months we will tare old England to pieces, if she dare   attempt to curtail in the slightest particular this antient indefeasible, valuable, right. I mean tare her to pieces on this continent, and give her blows elsewhere that she would surely feel, and report having drawn upon herself. I am greatly indebted to you for the piece signed Richlieu. I have read it thrice over with great attention. It is admirably calculated to open the way to sound opinions. It is written with ability; though I must say what I think, that one of the letters I have had the pleasure to receive traces the outline of a bolder, a more comprehensive, a more powerful argument: The title by original occupancy, in the first hardy settlers of New England, is a striking view of the subject. So the one which treats it as an adjunct of our independence. And under the head that former treaties, not formally, or by necessary implication, repealed in a new one, are presumed to be revived, the strongest authorities of written law  may be adduced. On all points the argument is with us. Only let New England be so too, and there will be no difficulty.The memoir of Mr Lloyd has not yet been returned to me, detained I am sure from the interest taken in the subject. I now look for it daily. As soon as it comes I shall have the pleasure to transmit it to Quincy. Every letter I receive from that place increases the pleasure and renews the obligations I feel at the kindness and friendship with which its venerable inhabitant honors me. May I prove worthy of it, and transmit to my own children the lessons of patriotism, which, in ways always to be remembered with delight, I have learnt at his hands. 
				
					Richard Rush.
				
				
			